DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al. (US 2014/0198371) in view of Schulz et al. (US 6,055,089) in view of Sridharan et al. (US 2013/0206230) in view of Kailasam et al. (US 2014/0022621) and further in view of Barr et al. (WO 2014/055549).
Regarding claim 1, Conklin teaches an insulated glass unit (IGU) that is an integrated photovoltaic and electrochromic window (corresponding to the claimed “An insulated glass unit (IGU)” feature) (Figure 1; title, [0029]) comprising: 
a first pane (100) and a second pane (100) disposed opposite the first pane (100) to form the IGU (corresponding to the claimed “a first substrate and a second substrate, the second substrate disposed opposite to the first substrate to form the IGU” feature) (Figure 1; [0029]);
a photovoltaic portion (200) and an electrochromic portion (400) are each provided in a sealed interior region of the IGU between the first and the second panes (100) (corresponding to the claimed “disposed in in a sealed interior region of the IGU located between the first substrate and the second substrate” feature) (Figure 1; [0029]);
a photovoltaic portion (200) coated on the inner surface of the first pane (100) (corresponding to the claimed “a photovoltaic (PV) device, the PV device comprising a wavelength selective PV film layer disposed on the first substrate” feature) (Figure 1; [0002], [0005], [0008], [0029]), where the photovoltaic portion (200) absorbs IR light while limiting absorption of the visible spectrum (corresponding to the claimed “the wavelength selective PV film layer has a transmissivity with respect to visible light” feature) ([0002], [0005], [0008]); 
an electrochromic portion (400) coated on the inner surface the second pane (100) (corresponding to the claimed “an electrochromic (EC) device comprising an EC layer disposed on the second substrate” feature) (Figure 1; [0029]); and
the first pane (100) and the second pane (100) are placed parallel and spaced apart from each other (corresponding to the claimed “the first substrate and the second substrate are oriented substantially parallel with one another” feature) (Figure 1; [0029]). 
Conklin teaches that the electrochromic portion (400) is disposed farther from the sun, while the photovoltaic portion (200) is disposed closer to the sun (Figure 1; [0029]), and thus Conklin does not explicitly teach that the second pane is disposed outboard (e.g. closer to the outside environment) of the first panel.
Schulz teaches a similar photovoltaic and electrochromic window (Figure 2; title). The window includes an array of photovoltaic cells (18) arranged on the inside surface (23) of glass plate (12) and an electrochromic element (17) applied on a second surface (22) of glass plate (11), and is sealed to form a closed space (25) to form an insulated glass unit (10) (Figure 2; C5/L6-38). Incident light (20) strikes the glass plate (11) first, and so the glass plate (11) with the electrochromic element (17) is arranged closer to the outside of the building than the glass plate (12) with the photovoltaic cells (18) (corresponding to the claimed “the second substrate is outboard of the first substrate” feature) (Figure 2; C5/L16-38). The glass plate (11) with the electrochromic element (17) is arranged closer to the incident light as this provides optimum solar load reduction performance, as the glass plate (11) with the electrochromic element (17) absorbs incident light (20) before it enters the closed space (25), and so heat is returned to the outside of the building and only a minimum of heat is transferred to the inside of the building (C5/L28-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the window with the second pane with the electrochromic portion and the first pane with the photovoltaic portion of Conklin and switch the positions of second pane with the electrochromic portion and first pane with the photovoltaic portion such that the electrochromic portion is coated on the pane closer to the sun and light source and the photovoltaic portion is coated on the pane further from the sun as taught by Schulz. Schulz teaches that this configuration provides optimum solar load reduction performance, as the second pane with the electrochromic portion absorbs incident light before it enters the space of the insulated glass unit and so heat is returned to the outside of the building and only a minimum of heat is transferred to the inside of the building, and the transmissivity of the window can be regulated in response to the intensity of the light source (C3/L15-28).
It is further noted that when switching the positions as discussed above, the pane that the electrochromic portion is coated on (closer to the sun) would be considered the claimed “second substrate” and the pane that the photovoltaic portion is coated on (further from the sun) would be considered the claimed “first substrate”, as the designation of the panes as “first” or “second” is considered to be an arbitrary naming scheme. Thus, the positioning of the electrochromic and photovoltaic portions on the “first” and “second” panes as required by claim 1 are met in the above combination.

Modified Conklin does not expressly disclose an antireflective layer disposed on the EC film layer.
Sridharan discloses it is well known in the art before the effective filing date of the claimed invention to coat an anti-reflective coating on the side of a solar cell in which sunlight is incident to prevent reflective loss of sunlight ([0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporated an antireflective layer on the light receiving side of the IGU of modified Conklin, as taught by Sridharan, so that reflective loss of sunlight can be prevented and maximium absorption of incident sunlight can be achieved by the PV film layer, as taught by Sridharan above, such that the antireflective layer would be disposed on the EC film layer as shown in modified Conklin in Figure 1.

Modified Conklin does not expressly disclose a defect-mitigating insulating layer.
Kailasam discloses the use of a defect-mitigating insulating layer (411) between conductive layer (112) and counter electrode layer (110) ([0088]; see Figure 4A) in order to prevent the conductive layer from shorting to the other conductive layer as well as the electrochromic layer, where defects are often formed within the layers as shown in Figures 2, 3A, 3B and 3C.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporated a defect-mitigating insulating layer between the conductive layer and counter electrode layer of modified Conklin, as taught by Kailasam, so that shorting between the two conductive layers can be prevented, as disclosed by Kailasam above (abstract).

Modified Conklin teaches the photovoltaic portion (200) absorbs IR light while limiting absorption of the visible spectrum ([0002], [0005], [0008]), but does not explicitly teach that the photovoltaic portion (200) has a transmissivity with respect to visible light less than 100% and greater than 90%, and absorbs light energy at ultraviolet (UV) wavelengths, as claimed.
Barr teaches photovoltaic materials that can be used in devices without impacting the visual perception of the device (abstract). The photovoltaic material is wavelength selective and absorbs UV and NIR light rather than visible light (corresponding to the claimed “the wavelength selective PV film layer…absorbs light energy at ultraviolet (UV) wavelengths” feature) (Figure 1A; [0039], [0045]). Further, Barr teaches that the wavelength selective photovoltaic material is visibly transparent (abstract), and that the material’s absorption peaks in the UV and NIR ranges are much greater than any in the visible range (Figure 1A; [0039]). Barr also teaches that the photovoltaic material transmits a significant portion of visible light ([0045], [0048]), and Figure 1A also clearly shows that the photovoltaic material has very low absorption (and thus high transmittance) in the visible range. Overall, this wavelength selective photovoltaic material allows for the photovoltaic material to cover a portion of the entire surface area of the device without substantially blocking the visual perception of the device, as it transmits a significant portion of visible light while selectively absorbing and converting UV and NIR light (Figure 1A; abstract, [0039], [0045]). 
It is noted that the window of Conklin would necessarily also be concerned with transmission of visible light through the window, including through the photovoltaic portion, as the window allows light into a building.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the photovoltaic portion of modified Conklin out of the wavelength selective photovoltaic material of Barr which transmits a significant portion of visible light while selectively absorbing and converting UV and NIR light. This would allow for the photovoltaic portion, which covers the entire surface area of the window of modified Conklin, to transmit a significant portion of visible light and thus the wavelength selective photovoltaic material would not block the visual perception and visual light transmittance through the window into the building. Further, it is clear that the photovoltaic material as taught by Barr desires high absorption in the UV and NIR ranges, and low absorption in the visible range (Figure 1A), where Barr specifically teaches wanting the material to transmit a significant portion of visible light while absorbing a significant portion of UV and NIR light. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the photovoltaic portion of modified Conklin and optimize the transmissivity of the photovoltaic material of the photovoltaic portion with respect to the visible light by reducing the absorption in the visible range, which would significantly increase the transmittance in the visible range, which are taught as desirous by Barr, and thus the claimed transmissivity range cannot be considered critical absent a showing of unexpected results. 
It is noted that “the wavelength selective PV film layer…absorbs light energy at ultraviolet (UV) wavelengths” is a recitation of functional language, where the photovoltaic portion (200) of modified Conklin is capable of the claimed function as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 32, modified Conklin teaches the invention as discussed above in claim 1, including that the photovoltaic portion made of the wavelength selective photovoltaic material selectively absorbs and converts UV and NIR light above about 650 nm (corresponding to the claimed “wherein the wavelength selective PV film layer absorbs light energy at infrared wavelengths” feature) (Figure 1A; [0039] of Barr). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al. (US 2014/0198371), Schulz et al. (US 6,055,089), Sridharan et al. (US 2013/0206230) in view of Kailasam et al. (US 2014/0022621) and further in view of Barr et al. (WO 2014/055549), as applied to claim 1 above, and further in view of Beteille et al. (US 7,002,720).
Regarding claim 23, modified Conklin teaches the invention as discussed above in claim 1. Conklin teaches that the electrochromic portion (400) includes an electrochromic material, preferably WO3, which is an inorganic material (corresponding to the claimed “wherein the EC device is…inorganic” feature) ([0031]). However, Conklin does not explicitly teach that the electrochromic portion (400) is all solid state, as claimed.
Beteille teaches electrochromic devices that can be used for window in cars or buildings (C6/L4-12). Beteille teaches that the electrochromic devices can include WO3 (C6/L67, C7/L5-6), which is the same material of Conklin. Beteille further teaches that the electrochromic devices are “all-solid-state”, where all the layers are of a mineral nature (corresponding to the claimed “wherein the EC device is all solid state” feature) (C1/L21-24, 39-40). The all solid state systems are advantageous because it makes it possible to use the same manufacturing technique to form all the layers of the electrochromic device (C1/L21-26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the electrochromic portion of modified Conklin be all solid state as taught by Beteille, as this makes it possible to use the same manufacturing technique to form all the layers of the electrochromic portion.    
Claims 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al. (US 2014/0198371), Schulz et al. (US 6,055,089), Sridharan et al. (US 2013/0206230) in view of Kailasam et al. (US 2014/0022621) and further in view of Barr et al. (WO 2014/055549), as applied to claim 1 above, and further in view of Brown (US 2013/0271813).
Regarding claim 25, modified Conklin teaches the invention as discussed above in claim 1, and further teaches that the photovoltaic portion (200) and electrochromic portion (400) are electrically connected (510, 520) to each other and to a battery (700) through switches (610, 620, 630), which are user-controlled (Figure 5; [0033]). However, Conklin does not explicitly teach a controller positioned on the first substrate or the second substrate, a first electrical connection between the EC device and the controller and a second electrical connection between the PV device and the controller, as claimed.
Brown teaches a similar IGU window (102) comprising a first and second glass pane (228), an electrochromic device (220) on the inner surface of the first substrate (228), and a photovoltaic cell within the IGU (102) acting as a power source that is electrically connected to the electrochromic device (220) in order to power the device (220) (Figure 2; title, [0007], [0029], [0032], [0039], [0074]). The IGU (102) further comprises a window controller (114) that is within volume (226) positioned on the first substrate or the second substrate ([0061]). Conductive layers (230, 238) of the electrochromic device (220) are connected to the photovoltaic cell as a power source and to the controller via connecting wires (corresponding to the claimed “a first electrical connection between the EC device and the controller; and a second electrical connection between the PV device and the controller” feature) ([0039], [0056], [0074]). The controller controls and drives the IGU (102) by controlling and driving the optical switching of the electrochromic device (200) by controlling the delivery of power to the electrochromic device (200) ([0002], [0008], [0027], [0039], [0061]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the window of modified Conklin and incorporate a controller positioned on the first substrate or the second substrate, and electrically connect the controller to the electrochromic device and the PV device, as taught by Brown, as this would allow the controller to control and drive the IGU by controlling and driving the optical switching of the electrochromic device by controlling the delivery of power to the electrochromic portion, and the connecting wires would also allow the photovoltaic portion to provide this power to the electrochromic portion and would be electrically connected to the controller in at least this manner. 
Regarding claim 27, modified Conklin teaches the invention as discussed above in claim 25. Conklin teaches that the photovoltaic portion (200) is connected to the electrochromic portion (400) through wires (510, 520) so that the photovoltaic portion can power the electrochromic portion when the sun shines (Figure 5; [0032]-[0033]), and Conklin as modified by Brown teaches that the controller controls the delivery of power to the electrochromic portion, and the connecting wires would also allow the photovoltaic portion to provide this power to the electrochromic portion, as discussed above. It is noted that claim 27 is a recitation of functional language, where modified Conklin is capable of the function as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 28, modified Conklin teaches the invention as discussed above in claim 27. Conklin further teaches that a battery (700) may be charged by the photovoltaic portion (200), and the battery (700) can be used to change the state of the electrochromic portion (400) (Figure 5; [0033]). It is noted that claim 27 is a recitation of functional language, where modified Conklin is capable of the function as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 1, 25, 27, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 6,055,089) in view of Conklin et al. (US 2014/0198371) in view of Sridharan et al. (US 2013/0206230) in view of Kailasam et al. (US 2014/0022621) and further in view of Barr et al. (WO 2014/055549).
Regarding claim 1, Schulz teaches an insulated glass unit (10) (Figure 2; title) comprising: 
a first glass plate (12) and a second glass plate (11) disposed opposite the first glass plate to form the IGU (corresponding to the claimed “a first substrate and a second substrate, the second substrate disposed opposite to the first substrate to form the IGU” feature) (Figure 2; C5/L6-7);
a photovoltaic array (28) on the first glass plate (23) (corresponding to the claimed “a photovoltaic (PV) device disposed on the first substrate” feature) (Figure 2; C5/L37-38); and 
an electrochromic element (17) on the second glass plate (22) (corresponding to the claimed “an electrochromic (EC) device comprising an EC layer disposed on the second substrate” feature) (Figure 2; C5/L18-19), where
the photovoltaic array (28) and the electrochromic element (17) are each provided in a closed space (25) of the IGU located between the first and the second glass plates (corresponding to the claimed “the EC device and PV device are each disposed in a sealed interior region of the IGU located between the first substrate and the second substrate” feature) (Figure 2); 
the first glass plate and the second glass plate are placed parallel and spaced apart from each other with the second glass plate being closer to the light source than the first glass plate (corresponding to the claimed “the first substrate and the second substrate are oriented substantially parallel with one another and the second substrate is outboard of the first substrate” feature) (Figure 2; C5/L16-20); and
the electrochromic element (17) modulates incident light (20) passing through to the photovoltaic array (28) (corresponding to the claimed “the EC device is configured to regulate how much solar energy impinges on the PV film layer” feature) (abstract and C2/L66-C3/L14).
Schulz does not expressly disclose the PV device comprising a wavelength selective PV film layer and the wavelength selective PV film layer has a transmissivity with respect to visible light less than 100% and greater than 90% and absorbs light energy at ultraviolet wavelengths.
Conklin discloses an insulated glass unit (see Figure 1; [0029]) comprising a photovoltaic portion (200) and an electrochromic window (400), wherein the photovoltaic portion comprises a wavelength selective organic PV film layer that absorbs IR light and limits absorption of the visible spectrum ([0005] and [0008]).
As Schulz is not limited to any specific examples of photovoltaic materials to be used and as the use of organic photovoltaic materials for the PV device in an insulated glass unit were well known in the art before the effective filing date of the claimed invention, as evidenced by Conklin above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable photovoltaic material for the PV device, including organic photovoltaic materials the device of Schulz.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and because organic materials limits absorption of the visible spectrum compared to inorganic thin film materials while absorbing essentially all of the IR spectrum to generate electricity, preventing solar heating of the building thus reducing HVAC costs and increasing user comfort on bright, hot days while retaining high light transmission values, as disclosed by Conklin ([0008]).

Modified Schulz does not expressly disclose an antireflective layer disposed on the EC film layer.
Sridharan discloses it is well known in the art before the effective filing date of the claimed invention to coat an anti-reflective coating on the side of a solar cell in which sunlight is incident to prevent reflective loss of sunlight ([0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporated an antireflective layer on the light incident side of modified Schulz, as taught by Sridharan, so that reflective loss of sunlight can be prevented and maximium absorption of incident sunlight can be achieved by the PV film layer, as taught by Sridharan above, such that the antireflective layer would be disposed on the EC film layer as shown in modified Schulz in Figure 2 where incident light 20 is located.

Modified Schulz does not expressly disclose a defect-mitigating insulating layer.
Kailasam discloses the use of a defect-mitigating insulating layer (411) between conductive layer (112) and counter electrode layer (110) ([0088]; see Figure 4A) in order to prevent the conductive layer from shorting to the other conductive layer as well as the electrochromic layer, where defects are often formed within the layers as shown in Figures 2, 3A, 3B and 3C.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporated a defect-mitigating insulating layer between the conductive layer and counter electrode layer of modified Schulz, as taught by Kailasam, so that shorting between the two conductive layers can be prevented, as disclosed by Kailasam above (abstract).

	Modified Schulz does not expressly disclose the wavelength selective PV film layer has a transmissivity with respect to visible light less than 100% and greater than 90% and absorbs light energy at ultraviolet wavelengths, as claimed.
Barr teaches photovoltaic materials that can be used in devices without impacting the visual perception of the device (abstract). The photovoltaic material is wavelength selective and absorbs UV and NIR light rather than visible light (corresponding to the claimed “the wavelength selective PV film layer…absorbs light energy at ultraviolet (UV) wavelengths” feature) (Figure 1A; [0039], [0045]). Further, Barr teaches that the wavelength selective photovoltaic material is visibly transparent (abstract), and that the material’s absorption peaks in the UV and NIR ranges are much greater than any in the visible range (Figure 1A; [0039]). Barr also teaches that the photovoltaic material transmits a significant portion of visible light ([0045], [0048]), and Figure 1A also clearly shows that the photovoltaic material has very low absorption (and thus high transmittance) in the visible range. Overall, this wavelength selective photovoltaic material allows for the photovoltaic material to cover a portion of the entire surface area of the device without substantially blocking the visual perception of the device, as it transmits a significant portion of visible light while selectively absorbing and converting UV and NIR light (Figure 1A; abstract, [0039], [0045]). 
It is noted that the window of modified Schulz would necessarily also be concerned with transmission of visible light through the window, including through the photovoltaic portion, as the window allows light into a building.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the photovoltaic portion of modified Schulz out of the wavelength selective photovoltaic material of Barr which transmits a significant portion of visible light while selectively absorbing and converting UV and NIR light. This would allow for the photovoltaic portion, which covers the entire surface area of the window of modified Schulz, to transmit a significant portion of visible light and thus the wavelength selective photovoltaic material would not block the visual perception and visual light transmittance through the window into the building. Further, it is clear that the photovoltaic material as taught by Barr desires high absorption in the UV and NIR ranges, and low absorption in the visible range (Figure 1A), where Barr specifically teaches wanting the material to transmit a significant portion of visible light while absorbing a significant portion of UV and NIR light. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the photovoltaic portion of modified Schulz and optimize the transmissivity of the photovoltaic material of the photovoltaic portion with respect to the visible light by reducing the absorption in the visible range, which would significantly increase the transmittance in the visible range, which are taught as desirous by Barr, and thus the claimed transmissivity range cannot be considered critical absent a showing of unexpected results. 
It is noted that “the wavelength selective PV film layer…absorbs light energy at ultraviolet (UV) wavelengths” is a recitation of functional language, where the photovoltaic portion (200) of modified Schulz is capable of the claimed function as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 25, modified Schulz teaches the invention as discussed above in claim 1, and further teaches a controller (switching device 19/103) positioned on the first substrate or the second substrate (see Figure 4); a first electrical connection (101 on the right in Figure 13) between the EC device and the controller (19/103); and
a second electrical connection (101 on the left in Figure 13) between the PV device and the controller (19/103) (C11/L35-65; see Figure 4).
Regarding claim 27, modified Schulz teaches the invention as discussed above in claim 25, and further teaches the controller delivers electricity generated by the PV device to the EC device (as set forth above).
Regarding claim 28, modified Schulz teaches the invention as discussed above in claim 27, and further teaches the light transmissivity of the insulated glass unit can be controlled by a user (C5/L59-C6/L3), but the reference does not expressly disclose electricity generated by the PV device is delivered to a battery before it is delivered to the EC device.
Conklin further teaches that a battery (700) may be charged by the photovoltaic portion (200), and the battery (700) can be used to change the state of the electrochromic portion (400) (Figure 5; [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a battery to store electricity generated by the PV device before it is delivered to the EC device, as taught by Conklin, so that unused portions of the electricity generated by the PV device can be stored and used in situations when more power is needed to reduce the transmission of light under low solar intensities and/or assist in the speed of reduction in transmission of light based on a user’s control, as taught by Conklin ([0033]).
It is noted that claim 27 is a recitation of functional language, where Conklin is capable of the function as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 32, modified Schulz teaches the invention as discussed above in claim 1, including that the photovoltaic portion made of the wavelength selective photovoltaic material selectively absorbs and converts UV and NIR light above about 650 nm (corresponding to the claimed “wherein the wavelength selective PV film layer absorbs light energy at infrared wavelengths” feature) (Figure 1A; [0039] of Barr). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 6,055,089) in view of Conklin et al. (US 2014/0198371) in view of Sridharan et al. (US 2013/0206230) in view of Kailasam et al. (US 2014/0022621) in view of Barr et al. (WO 2014/055549), as applied to claim 1 above, and further in view of Beteille et al. (US 7,002,720).
Regarding claim 23, modified Schulz teaches the invention as discussed above in claim 1, and further discloses the insulated glass unit is a window installed in a building or windshields (C1/L6-8 and C5/L16), but the reference does not expressly disclose the EC device is all solid state and inorganic, as claimed.
Beteille teaches electrochromic devices that can be used for window in cars or buildings (C6/L4-12). Beteille teaches that the electrochromic devices can include inorganic oxides such as iridium oxide, nickel oxide, and tungsten oxide (C6/L62-65 and C7/L6-7). Beteille further teaches that the electrochromic devices are “all-solid-state”, where all the layers are of a mineral nature (corresponding to the claimed “wherein the EC device is all solid state” feature) (C1/L21-24, 39-40). The all solid state systems are advantageous because it makes it possible to use the same manufacturing technique to form all the layers of the electrochromic device (C1/L21-26).
As Schulz is not limited to any specific examples of electrochromic materials to be used and as electrochromic devices that can be used for windows in cars or building comprising inorganic solid state materials were well known in the art before the effective filing date of the claimed invention, as evidenced by Beteille above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable electrochromic material for the electrochromic device, including inorganic solid state materials the device of Schulz.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and because this makes it possible to use the same manufacturing technique to form all the layers of the electrochromic portion.    
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23, 25, 27, 28, and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721